Notice of Pre-AIA  or AIA  Status
1)	The present application is being examined under the pre-AIA  first to invent provisions. 

	OBJECTIONS

	2)	The specification is objected to because of the following informality: the continuation information must be updated to indicate the issue of the parent '945 application as US 10,487,354.

	3)	Applicant is reminded of the proper content of an abstract of the disclosure.
	A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
	If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives.
	Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.


	See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

	NON-PRIOR ART REJECTIONS

	4)	The following is a quotation of 35 U.S.C. 112(b):
	(b) CONCLUSION.—The specification shall conclude with one or more claims particularly 	pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 	regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and distinctly 	claiming the subject matter which the applicant regards as his invention.

	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	A)	These claims are indefinite because independent claim 1 recites 'or other probe', but it cannot be determined what is encompassed by such a probe because a dye molecule is necessary for the quantifying in step (d).  Clarification is required.

	B)	These claims are indefinite because of the language in claim 1 'thereby quantifying the nucleic acid is quantitated' at the end.  Correction is required.



	D)	Claim 3 is indefinite because the last 'wherein' clause is not a complete phrase.  Correction is required.

	E)	Claim 12 is indefinite because it depends from itself.  Correction is required.

	F)	Claim 13 is indefinite because of the language 'such as', as it cannot be determined what is actually required.  Correction is required.

	G)	Claim 14 is indefinite because 'the droplet or matrix' lacks proper antecedent basis in claim 1.  Correction is required.

5)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 


Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,487,354.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims and the instant claims are related as species-genus.  That is, 'monodisperse droplets' and 'a hydrogel' in the patented claims are species within the genus 'partitioning' in the instant claims.

	PRIOR ART REJECTIONS

	6)	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless -
	(b) the invention was patented or described in a printed publication in this or a foreign country 	or in public use or on sale in this country, more than one year prior to the date of application for 	patent in the United States.

	Claims 1-3, 7, 8, 10, 11, 15, and 16 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Blainey et al. (2010).
	These claims are drawn to a method comprising: forming a sample with WGA reaction components and a dye molecule; partitioning said sample into single reactions; carrying out the reactions in the partitioned sample; and determining the number of partitioned samples having the dye molecule.

.
	
	7)	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all
obviousness rejections set forth in this Office action:
	(a) A patent may not be obtained though the invention is not identically disclosed or described 	as set forth in section 102, if the differences between the subject matter sought to be patented 	and the prior art are such that the subject matter as a whole would have been obvious at the 	time the invention was made to a person having ordinary skill in the art to which said subject 	matter pertains. Patentability shall not be negatived by the manner in which the invention was 	made.

	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

	8)	Claims 4, 5, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blainey et al. in view of Eshoo et al. (US 2011/0118151).
	These claims are drawn to a method as described and rejected above, wherein the reaction components comprise an emulsion component, or wherein the partitions are droplets, or wherein material is recovered from droplets.
	Blainey et al. do not teach these further limitations.
	Eshoo et al. discloses carrying out MDA with an emulsion component in droplets, and recovering material from droplets.  See paragraphs 0011 and 0020-0022.

prima facie obvious to one of ordinary skill in the art at the time of the invention to carry out the claimed methods.

	9)	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blainey et al. in view of Chetverin et al. (US 5,616,478).
	This claim is drawn to a method as described and rejected above, wherein the partitions are in a matrix.
	Blainey et al. do not teach carrying out reactions in a matrix, such as a gel.
	Chetverin et al. discloses carrying out digital amplification within a matrix.  See columns 6-12.
	One of ordinary skill in the art would have been motivated to modify the digital MDA method of Blainey et al. by using a matrix for digital partitioning because Chetverin et al. disclosed using a matrix for carrying out digital amplification reactions.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to carry out the claimed method.

	10)	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blainey et al. in view of Down et al. (US 5,856,145).
	This claim is drawn to a method as described and rejected above, further comprising a heat lysis.
	Blainey et al. do not teach carrying out a heat lysis.
	Down et al. discloses carrying out a heat lysis.  See columns 1 and 2.

prima facie obvious to one of ordinary skill in the art at the time of the invention to carry out the claimed method.

	11)	Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blainey et al. in view of Von Torne et al. (US 2011/0166845).
	These claims are drawn to a method as described and rejected above, wherein the dye is ROX, or wherein a TaqMan probe is used.
	Blainey et al. do not teach the use of ROX dye or a TaqMan probe.
	Von Torne et al. discloses the use of ROX dye and a TaqMan probe.  See paragraph 0199.
	One of ordinary skill in the art would have been motivated to modify the digital MDA method of Blainey et al. by using ROX dye and/or a TaqMan probe because these conventional reagents were disclosed by Von Torne et al.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to carry out the claimed methods.

	CONCLUSION

	12)	No claims are free of the prior art.

	13)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784.  The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06/03/21
/KENNETH R HORLICK/              Primary Examiner, Art Unit 1637